Hammond, J.,
delivered the opinion of the Court.
The petitioner .was convicted in the Circuit Court for Prince George’s County and sentenced to ten years for robbery and assault with intent to rob. He now contends in his application for leave to appeal from a denial of the writ of habeas corpus that he was deprived of his constitutional right to a speedy trial and further, of his right to exercise peremptory challenges in the selection of the jury. His claim of denial of a speedy trial was presented to this Court in his appeal from the judgment and sentence of the Circuit Court for Prince George’s County and held to be without merit. Harris v. State, 194 Md. 288. Both contentions were made in a previous application for the writ, unsuccessful below, with leave to appeal denied here. Harris v. Warden, 199 Md. 685, certiorari denied, 344 U. S. 931, 96 L. Ed. 1340. See also Harris v. Swenson, 199 F. 2d 269.
*679The present application relies only on grounds which previously have been held unavailing. It must be denied.

Application denied, with costs.